                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


NURA AMEENA NYIIRAH
HAAMID BEY,

      Plaintiff,

v.                                                  Case No. 8:19-mc-14-T-33AAS

GRADY JUDD, et al.,

      Defendants.
________________________________________/

                                      ORDER

      Nura Ameena Nyiirah Haamid Bey apparently moves for a writ of habeas

corpus. (Doc. 1).   A writ of habeas corpus is an instrument a prisoner uses to

challenge his or her allegedly-illegal imprisonment. Wilkinson v. Dotson, 544 U.S.

74, 78–79 (2005) (citations omitted); see also Black’s Law Dictionary 825 (10th ed)

(defining “habeas corpus” as a writ used “most frequently to ensure that the person’s

imprisonment or detention is not illegal”).     The movant here is not currently

imprisoned. The motion for a writ of habeas corpus (Doc. 1) is therefore DENIED.

      ORDERED in Tampa, Florida, on February 14, 2019.




cc:   Nura Ameena Nyiirah Haamid Bey
                                         1
